Citation Nr: 1504532	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence; additional evidence was received in November 2013.

The issue of service connection for a right leg disability (on de novo review) is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed (as to the left leg) December 2005 Board decision denied the Veteran service connection for a left leg disability, based essentially on findings that such disability was not manifested in, or shown to be related to, his service.

2.  Evidence received since the December 2005 Board decision does not tend to relate a left leg disability to service; does not address the unestablished fact necessary to substantiate the claim of service connection for a left leg disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed 2007 Board decision denied the Veteran service connection for a right leg disability, based essentially on findings that any residuals of a pre-service right leg injury noted on induction were not shown to have increased in severity during service, and that his current right leg disability was not shown to be etiologically related to service/an injury therein.

4.  Evidence received since the August 2007 Board decision includes a report of private treatment that notes that the Veteran's pre-service right leg disability may have been exacerbated by military service; relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for left leg disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for right leg disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding a right leg disability, as this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on that matter, as any notice or duty to assist omission is harmless.
Regarding a left leg disability, VCAA notice requirements have been met.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  An October 2011 letter provided the Veteran Kent-compliant notice.  He received further notice at the hearing before the undersigned.  He was advised that new and material evidence was needed to reopen the claim, and upon questioning was advised that reports of alleged postservice treatment might include evidence considered new and material.  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The appellant's service treatment records (STRs), and VA and private treatment records are associated with the record.  The record reflects that he was awarded Social Security Administration (SSA) disability benefits (due to anxiety neurosis syndrome, a lung condition, and an abdominal hernia) in 1991.  Complete SSA records pertaining to the award are not associated with the record.  The Board finds that a remand to secure the more complete SSA records is not necessary as they would not be relevant to the claims on appeal.  The evidence required to reopen is new evidence of a nexus between s current left leg disability and service.  Historical records of an SSA award many (35-plus) years prior to the December 2005 final Board decision are not likely to contain such evidence (nor is it alleged that they do).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As noted previously, during the October 2013 Travel Board hearing, the Veteran was advised of what he still needs to substantiate his claim; his testimony (and his representative's explanations) reflect that he is aware of what he still needs to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additional evidence was subsequently received without a waiver of AOJ consideration.  A waiver is not necessary, as the Board is reopening the claim pertaining to the right leg, and the records received pertaining to the left leg are cumulative, and do not include information pertaining to the question at issue (nexus between a left leg disability and service).  VA has satisfied its duty to assist.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

A December 2005 Board decision denied the Veteran service connection for left and right leg disabilities.  He appealed the denial to the Court.  The Court issued an order vacating and remanding the portion of the Board decision that denied service connection for a right leg condition and dismissed the portion of the Board's decision that denied service connection for a left leg condition (rendering the Board's decision with respect to the left leg final).  The denial of the claim of service connection for a left leg disability is final.  That denial was based on finding that a left leg condition was not manifested in, or shown to be related to, the Veteran's service.  Subsequently, an August 2007 Board decision again denied the Veteran service connection for a right leg disability based essentially on a finding that a pre-existing right leg disability was not shown to have been aggravated by service.  He did not appeal that decision to the Court, and it is final.  See 38 U.S.C.A. §§  5108, 7104.

Generally, when a claim is finally disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The pertinent evidence of record at the time of the December 2005 and August 2007 prior final Board decisions included the Veteran's STRs, including the report of a January 1967 pre-induction examination when the lower extremities were found to be normal on clinical evaluation; however, a history of a right femur fracture prior to service was noted.  The STRs are otherwise silent regarding disability of the lower extremities.  On November 1968 service separation examination the lower extremities were normal on clinical evaluation; a history of pre-service surgical repair of a right femur fracture was noted.  Also of record at the time of the December 2005 and August 2007 Board decisions were:  Private treatment records from May 2000 to September 2002 containing notations of complaints of right lower extremity pain and swelling, and arthritis of the left knee; a medical statement from Dr. Hu (noting the Veteran was involved in a car accident in 1965 and underwent right knee surgery and removal of a pin); and lay statements of the Veteran (noting an injury to his right leg in 1965, prior to service).  

In November 2013 treatment records from the Veteran's private physician were added to the record.  They show that the Veteran reported that he was in a severe motor vehicle accident in 1965, sustaining a compound fracture of the right femur which was repaired by insertion of a rod; chronic leg and knee pain was diagnosed.  The physician noted there was chronic right lower extremity knee and leg pain (a consequence of the Veteran's motor vehicle accident from 1965), which may have been exacerbated by military service.  Because the claims were previously denied essentially on the basis that left and right leg disabilities were not shown to be related to the Veteran's service, for evidence to be new and material, it must pertain to those unestablished facts, i.e.,tend to show (regarding each leg) that a current leg disability is, in fact, related to the Veteran's.  

Regarding the left leg, the only evidence received since the December 2005 Board decision includes only duplicate or cumulative service and private treatment records and lay statements and hearing testimony before the undersigned in October 2013.  The treatment records and statements/testimony do not show or tend to show that a left leg disability is or may be related to the Veteran's service.  The private treatment records that relate current leg disability to service pertain to the right leg only.  Furthermore, the Veteran's assertion (in hearing testimony) that his left leg disability was aggravated in service was previously considered, and is not new; it does not acquire new meaning by virtue of being repeated under oath.   Even the low threshold standard for reopening endorsed by the Court in Shade, 24 Vet. App. 110 (2010) is not met.  Therefore, the Board must find that new and material evidence has not been received, and that the claim of service connection for a left leg disability may not be reopened.  

Regarding a right leg disability, the November 2013 private treatment report, which was not of record at the time of the August 2007 final Board decision, is new and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right leg disability.  The private physician's statement in the November 2013 treatment report is evidence supporting that a right leg disability may have been aggravated by the Veteran's service.  In light of the low threshold standard for reopening endorsed by the Court in Shade, it raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received pertaining to a right leg disability is both new and material, and warrants reopening of that claim.  

De novo review of the claim of service connection for a right leg disability is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left leg disability is denied.

The appeal to reopen a claim of service connection for a right leg disability is granted.


REMAND

At the outset, the Board cannot find that the Veteran would not be prejudiced by the Board's de novo review of the claim of service connection for a right leg disability without first returning the matter to the AOJ for their initial de novo consideration.

Furthermore, the reopening of the claim has triggered VA's duty to assist the Veteran by arranging for a VA examination to secure a medical opinion.  Given the private physician's November 2013 notation that the Veteran's pre-service right lower extremity disability may have been aggravated by his military service, the low threshold standard as to when an examination to secure a medical opinion is necessary is met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App 79 (2006).  However, the private physician opinion is stated in speculative terms (may have), and therefore, while sufficient to reopen the claim, inadequate for adjudication on the merits.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right leg disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by medical diagnosis) each chronic right leg disability entity found.  

(b) Regarding each right leg disability diagnosed, opine whether such at least as likely as not (a 50% or greater probability) was incureed in, or increased in severity during, the Veteran's  service.

The examiner should consider (account for) the Veteran's lay reports that the right leg disability was aggravated in service, and must include rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.

2.  The AOJ should then review the record (to specifically include all evidence associated with the record since the December 2012 statement of the case (the November 2013 private treatment report)) and readjudicate on the merits the claim of service connection for a right leg disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


